                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES E. DUBE (Executor)                       :     CIVIL ACTION
                                               :
       v.                                      :
                                               :
THE CITY OF PHILADELPHIA, THE                  :
SCHOOL DISTRICT OF PHILADELPHIA                :
LAW DEPARTMENT, And Any And All                :
Agencies, Quasi-Agencies, Contracted,          :
Private Agencies, Organizations, ROB           :
DEBOW, Et El., MAYOR JAMES                     :
KENNEY, GOVERNOR TOM WOLFE,                    :
JOE TORSELLA, PA State Treasurer,              :
KATHY BOOCKVAR, PA Secretary of                :
State and PHFA HOUSING FINANCE                 :
AGENCY (BENEFICIARIES)                         :     NO. 19-4276

                                         ORDER

       NOW, this 6th day of November, 2019, upon consideration of plaintiff’s motion to

proceed in forma pauperis (Document No. 6) and his pro se complaint, it is ORDERED

as follows:

       1.     Pursuant to 28 U.S.C. § 1915, leave to proceed in forma pauperis

GRANTED.

       2.     The Complaint is deemed filed.

       3.     The Complaint is DISMISSED WITHOUT PREJUDICE.

       4.     Plaintiff is granted leave to file an amended complaint within thirty (30) days

of the date of this Order, and any amended complaint shall: (a) identify all defendants in

the caption of the amended complaint in addition to identifying them in the body of the

amended complaint; and (b) state the basis for plaintiff’s claims against each defendant.
       5.     The Clerk of Court shall send plaintiff a copy of this Court’s form complaint

to be used by a pro se individual filing a civil action, which the plaintiff may use to file an

amended complaint;

       6.     Plaintiff shall use this standard form to file his amended complaint;

       7.     Upon the filing of an amended complaint, the Clerk shall not make service

unless ordered to do so by the Court.

       8.     If plaintiff fails to comply with this Order, his case will be dismissed.




                             /s/ TIMOTHY J. SAVAGE J.




                                              2
